*920
ORDER

PER CURIAM.
The Circuit Court of Cole County granted a writ of mandamus directing the Missouri Department of Corrections (MDOC) and the Missouri Board of Probation and Parole (MBPP) to calculate David Bara-jas’s minimum prison term without counting his first 120-day shock incarceration as a prior commitment, pursuant to Section 559.115.7, RSMO Cum.Supp.2006. MDOC and MBPP appeal. Because the circuit court properly applied the law, we affirm the judgment.
We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value. AFFIRMED. Rule 84.16(b).